Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  


Specification
The amendment to the specification has been considered and entered for the record.  

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,647,954 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 31-33, 35-40 and 42-53 are allowed and have been renumbered 1-20.  
The following is an examiner’s statement of reasons for allowance: for claim 31, the prior art fails to teach or fairly suggest a cell culture system that includes a top surface, a bottom surface, an outlet provided on the top surface and positioned near a center of the top surface with a plurality of inlets symmetrically positioned around a periphery of the cell culture cartridge and one or more pillars extending from the bottom surface to the top surface; a 
For claim 43, the prior art fails to teach or fairly suggest a method of cell culture that includes the steps of providing a top surface, a bottom surface, an outlet provided on the top surface and positioned near a center of the top surface with a plurality of inlets symmetrically positioned around a periphery of the cell culture cartridge and one or more pillars extending from the bottom surface to the top surface; a medium reservoir connected to the plurality of inlets. The prior art further fails to teach or fairly suggest the steps seeding cells into the cell culture cartridge; and culturing the cells in the cell culture cartridge by providing a continuous perfusion of medium into the cell culture cartridge via the inlets and simultaneously removing depleted medium into a waste reservoir via an the outlet on the cell culture cartridge.  These limitations are in combination with the claim as a whole.  
The closest prior art is Kobayashi et al. (US 2006/0115893 A1) which discloses a culturing apparatus that includes a cell culture cartridge with a media and waste reservoir.  
The next closest prior art is Barbera-Guillem et al. (US 2002/0110905 A1) which includes a second reservoir.  
The combined teachings of Kobayashi and Barbera-Guillem do not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799